Case 2:19-cv-07368-DMG-JC Document 46 Filed 05/21/20 Page 1 of 2 Page ID #:466




 1                                                             JS-6
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9
                             CENTRAL DISTRICT OF CALIFORNIA
10
     MIKE SARIEDDINE, an individual,          Case No.: CV 19-7368-DMG (JCx)
11
                                              ORDER DISMISSING THE ACTION
12              Plaintiff,                    [45]
13
                vs.
14
15   LA AURORA, S.A., a corporation,
16
                Defendant.
17
18
     LA AURORA, S.A., a corporation,
19
20              Counter-plaintiff,
21
                vs.
22
23
     MIKE SARIEDDINE, an individual, and
     ALIEN VAPE, LLC, a limited liability
24   company,
25
                Counter-defendants.
26
27
28


                                            -1-
Case 2:19-cv-07368-DMG-JC Document 46 Filed 05/21/20 Page 2 of 2 Page ID #:467




 1         This matter having come before the Court on the parties’ Notice of Settlement and
 2   Stipulation of Dismissal, and the Court having considered the request, and for good cause
 3   shown,
 4         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED as follows:
 5   All claims are dismissed with prejudice, the parties shall each bear their own fees and
 6   costs associated with the action, and the Court reserves jurisdiction to enforce the terms
 7   of the parties’ settlement agreement if necessary. All scheduled dates and deadlines are
 8   VACATED.
 9
10   DATED: May 21, 2020                           ________________________________
11                                                 DOLLY M. GEE
                                                   UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
